Citation Nr: 1200688	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for posttraumatic degenerative changes of all joints right hand, status post (s/p) open reduction and internal fixation comminuted fracture of base of the fourth metacarpal and dorsal aspect of the hamate bone, right hand.

3.  Entitlement to a rating in excess of 10 percent for mild ulnar neuropathy, secondary to posttraumatic degenerative changes of all joints right hand, s/p open reduction and internal fixation comminuted fracture of base of the fourth metacarpal and dorsal aspect of the hamate bone, right hand.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Newington, Connecticut.

The Veteran testified before the undersigned Acting Veterans Law Judge at a December 2010 videoconference hearing.  The Veteran and his spouse testified at a hearing before a decision review officer (DRO) at the RO in October 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD that is related to his military service, specifically, his experiences in Beirut while assigned to the U.S.S. Duluth, an amphibious transport dock that was apparently part of the Multi-National Peacekeeping Force off of Lebanon for approximately 1 month of operations.  The Veteran contends that he brought supplies ashore and was shot at.

While not disclosed to other clinicians who evaluated him, the Veteran also told a Vet Center counselor that he was in a helicopter that was shot at while he was stationed aboard the U.S.S. Yosemite which was docked in Bahrain during operation Desert Shield. 

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

Currently, C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support the diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the available information is insufficient to determine whether the Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  The Veteran was a hull technician while stationed aboard the U.S.S. Duluth and a non-nuclear welder later in his career.  It is unclear whether the circumstances of his service aboard the U.S.S. Duluth are consistent with his claims of going ashore.  It is also unclear whether the circumstances of his service aboard the U.S.S. Yosemite are consistent with his claims to have been flown to dangerous mainland areas to work on welding projects.  For this reason, attempts should be made to verify information about the places, times, and circumstances of the Veteran's service.

Furthermore, a new medical opinion should be obtained to attempt to reconcile the conclusions of the VA treating clinician who diagnosed the Veteran with PTSD after an initial interview, with those of the VA examiner, who administered a variety of psychological tests, conducted an interview, and concluded that the Veteran did not meet the diagnostic criteria for PTSD or any other psychiatric disorder.

Also, it is unclear whether the Veteran received any treatment for his claimed psychiatric disorder after the January 2009 PTSD assessment that was performed at the VA Medical Center in New London.  If so, these records should be obtained and associated with the claims file.

With respect to the Veteran's claims for increased ratings for his right hand disabilities, the Veteran was granted service connection for these disabilities in a July 2010 rating decision and assigned a 10 percent rating for each disability.  While the Veteran did not file a notice of disagreement (NOD) with respect to these ratings prior to the December 2010 hearing during which testimony was taken on these issues, the Veteran's testimony at his hearing may be accepted as an NOD since it was within the applicable time period for filing an NOD.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of an SOC.  Manlincon v. West,  12 Vet. App 238, 240-241.  These claims are remanded for issuance of a statement of the case.  See 38 C.F.R. §§ 3.160(c), 19.26. See also Manlincon, 12 Vet. App. at 240-241.  Therefore, these claims are remanded to the RO for issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his claimed psychiatric disorder since January 2009.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained, this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The RO/AMC should attempt to verify the places, types, and circumstances of the Veteran's service aboard the U.S.S. Duluth.  An attempt should be made to ascertain whether the ship docked at or close to shore in the vicinity of Beirut in 1983-1984 and whether personnel left the ship to take supplies ashore.  An attempt should be made to determine whether a hull technician would have been involved in this activity.  Deck logs for the period from September 1, 1983 to October 11, 1983, when the ship was allegedly involved in the Multinational Peacekeeping Force off of Lebanon, should be obtained.   

3.  The RO/AMC should attempt to verify the places, types, and circumstances of the Veteran's service aboard the U.S.S. Yosemite between September 1990 and December 1993.  They should attempt to ascertain whether the ship was docked at or near shore in the Persian Gulf region.  They should also contact appropriate sources to determine if shipboard welders would have been taken ashore to work on land based projects in regions of conflict.  

4.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed psychiatric disorder.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran had PTSD at any time since he filed his claim in December 2008 and whether he currently has PTSD.  In doing so, the examiner should discuss the conclusions that were reached by the psychiatrist who conducted the January 2009 evaluation of the Veteran and the conclusions that were reached by the psychologist in the July 2010 examination report.  If PTSD is diagnosed, the examiner should identify the particular stressor upon which the diagnosis is based.  

5.  After completion of the above development, the Veteran's claim for service connection for a psychiatric disorder including PTSD should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

6.  The RO should issue an SOC on the issues of higher initial ratings for posttraumatic degenerative changes of all joints right hand, s/p open reduction and internal fixation comminuted fracture of based of the fourth metacarpal and dorsal aspect of the hamate bone, right hand, and mild ulnar neuropathy secondary to this disability.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  With respect to the claims regarding the Veteran's right hand, these claims should only be returned if the Veteran files the appropriate VA form 9.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



